Name: Commission Regulation (EC) No 390/1999 of 23 February 1999 amending Regulation (EC) No 454/95 laying down detailed rules for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  distributive trades;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities24. 2. 1999 L 48/3 COMMISSION REGULATION (EC) No 390/1999 of 23 February 1999 amending Regulation (EC) No 454/95 laying down detailed rules for intervention on the market in butter and cream THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regula- tion (EC) No 1587/96 (2), and in particular Articles 6(6), 28 and 30 thereof, Whereas Article 12(2) of Commission Regulation (EC) No 454/95 (3), as last amended by Regulation (EC) No 419/ 98 (4), lays down the period in which the entry into store operations can take place; whereas the situation on the butter market justifies bringing the entry into store date forward from 1 April to 15 March; Whereas the measures provided for in this Regulation are in accordance with the opinion of the management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In Article 12(2) of Regulation (EC) No 454/95, 1 April' is replaced by 15 March'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to the products placed under private storage contracts after its entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 13. (2) OJ L 206, 16. 8. 1996, p. 21. (3) OJ L 46, 1. 3. 1995, p. 1. (4) OJ L 52, 21. 2. 1998, p. 20.